Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 2/10/2021, Applicant has made no amendments to the examined claims, but has added a new claim, Claim 20.  
Claims 1-2, 4-8, 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Claims 9-13 and 20 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of van der Veken et al., (Cancer Res, 2006, 66:3331-3337, prior art of record) and Uldrich et al., (Nature Immunology, 2013, 14:1137-1147, prior art of record)

Yang teaches a method of generating a genetically modified immunocyte which resembles an invariant Natural Killer T cell (iNKT) by expressing an invariant TCR gene (p. 2, Summary of Invention of WO2016/007570, see p. 1, para. 1-2 of 62/022,301 priority document). Yang teaches suggests these modified immunocytes can be used st para. and Fig. 1, p. 6, 1st para. of 62/022301 priority document). 
With respect to claim 9, Yang teaches steps directed to introducing to a host cell a polynucleotide encoding an invariant TCR alpha gene of Valpha24 and TCR beta chain of Vbeta11 ([0124], Fig. 7C of WO2016/007570, see also p. 1, para. 2, Fig. C of 62/022,301 priority document).
However in regard to the host cell of claim 9, although Yang suggests that the TCR genes are delivered into effector immune cells such as human T cells in order to endow these cells with iNKT TCR specificity (p. 1, 2nd para., and claims 4 & 5 of 62/022,301 priority document), they are silent with respect to a human CD3 positive T cell.
	In regard to claims 9 and 11, van der Veken teaches a method for producing a modified immunocyte comprising introducing TCR genes into a human CD3 positive T cell isolated from the peripheral blood (Abstract, p. 3331, 1st para., p. 3333, last para.). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for producing a modified T cell by introducing a invariant TCR 24, 11 chains as suggested by Yang and substitute a human CD3 positive T cell as taught by van der Veken with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by van der Veken because for several reasons. First, van der Veken teaches that T cells are an ideal T cell type to introduce exogenous  TCR chains so as to avoid potentially harmful mixed dimers of  TCR chains (Abstract, p. 3336, 1st and last para.). T cells modified with exogenous  TCR chains are potent effector cells for the immunotherapy of cancer with the capacity to produce high amounts of cytokines (Abstract, p. 3331, last para.). Moreover, in regard to using a CD3 positive T cell, both van der Veken and Yang herself teach the host cell  must express CD3  in order to allow cell surface expression of the exogenous TCR transgenes (p. 3333, last para. of van der Veken; and [0091] of WO2016/007570, see also p. 3, Fig.1, drawings Fig. C of 62/022,301 priority document of Yang). 
	Finally, in regard to the reasonable expectation of success of producing a function modified T cell, Uldrich teaches that much like NKT cell themselves, T cells also recognized lipid antigens presented by CD1d (p. 11137, Abstract & Introduction). It would be therefore predictably obvious to introduce NKT  TCR genes into T cells when practicing a method of Yang. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of modifying T cells with NKT  TCR genes with a reasonable expectation of success.  This reasonable expectation of success is supported by:  (1) the reference of Yang et al. contained a detailed enabling methodology for introducing invariant NKT  TCR genes into cells that could easily be applied to other cell types (i.e., CD3 T cells), (2) van der Veken provides a suggestion to apply the taught method to modify CD3+ T cells, and (3) the knowledge that  T cells and NKT cells bind the T cells) would be successful.  
In regard to claim 10, Yang teaches that said introducing step is conducted with a RNA-based retrovirus (Example 1, [0083] of WO2016/007570, see also Fig. A, legend line 2 of 62/022,301 priority document).
In regard to claim 12, Yang teaches the step of activating the modified iNKT immunocyte comprising co-culturing with the CD1d ligand alpha-GalCer ([0039], Fig. 2I-K of WO2016/007570, see also p. 9, Specific Aim 2, as well as Fig. B, legend & panel E of 62/022,301 priority document).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/10/2021 are acknowledged.
First, Applicant argues that the primary reference of Yang is silent to introducing invariant TCR genes into human CD3 positive T cells, and that the secondary reference of Veken does not make up for this deficiency because they teach expressing a HLA specific TCR genes into human CD3 positive T cells.  
Second, Applicant goes on to argue that one of skill in the art would not have expected the results of two types of intracellular signals from both invariant TCR genes and  TCR genes. Applicant argues that Veken teaches only a single type intracellular signal form the HLA specific TCR genes, and therefore teaches away from the claimed invention.

	In response to Applicant's first arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the primary reference of Yang teaches expressing invariant TCR gene in human cells (e.g., HSPCs), goes on to teach embodiments that are directed to the modification of T cells (see p. 2, 2nd para. of 62/022301 priority document stating “In one case, iNKT TCR gene are delivered into effector immune cells (e.g., T cells…”, and demonstrates that any cell type will suffice (e.g. 293 cells) as long as it comprises CD3 for proper TCR trafficking (see Fig. C of 62/022301 priority document). Similarly, Veken teach that it would be predictably obvious to use human CD3 positive T cells as the host cell for making iNKTs so as to avoid potentially harmful mixed dimers of  TCR chains (Abstract, p. 3336, 1st and last para.). Furthermore, van der Veken teaches that T cells modified with exogenous TCR chains are potent effector cells for the immunotherapy of cancer with the capacity to produce high amounts of cytokines (Abstract, p. 3331, last para.). Moreover, in regard to using a CD3 positive T cell, both van der Veken and Yang herself teach the host cell must express CD3 in order to allow cell surface expression of the exogenous TCR transgenes (p. 3333, last para. of van der Veken; and p. 3, Fig.1, drawings Fig. C of 62/022,301 priority document of Yang). Thus, it would have been predictably obvious T cells of Veken.
	In regard to Applicant’s second arguments, it appear that Applicant is arguing that the claimed invention produced unexpected results, wherein expression of invariant TCR genes in T cells allowed the both TCR complexes to signal in these T cells. As a first matter, MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Currently, instant claims do NOT require that the T cells is a T cell. Furthermore, Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. unexpected results, commercial success, long-felt need, inoperability of the prior art, skepticism of experts, and copying, are not evidence without a supporting declaration. MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
	Moreover, in response to Applicant's arguments that Vaken teaches away from the claimed invention, MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In other words, at no point does Veken state that invariant TCR genes should NOT be introduced into T cells, and to contrary, as stated supra Veken teaches that T cells are an ideal T cell type to introduce exogenous TCR chains so as to avoid potentially harmful mixed dimers of  TCR chains (Abstract, p. 3336, 1st and last para.).


	
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of van der Veken et al., (Cancer Res, 2006, 66:3331-3337, prior art of record) and Uldrich et al., (Nature Immunology, 2013, 14:1137-1147, prior art of record), as applied to claims 9 and 12, in further view of Cheng et al., (J Immunol, 2007, 178:2755-2762, prior art of record).

As discussed previously, Yang et al. suggest a method for producing a CD3+ T cell expressing exogenous invariant TCRalpha and TCRbeta chains that undergo dimerization.
In regard to claim 13, although Yang et al. teach the steps of:
 activating the modified iNKTs with the CD1d ligand alpha-GalCer in culture (see supra as per claim 12), and 

teaches the step of activating iNKT cells with alpha-GalCer bound to CD1d on loaded dendritic antigen presenting cells in vivo (p. 8, Fig. 2’, p. 10, Fig. 3’ of 62/022,301 priority document).
However, at the time of filing they do not reduce to practice the step of activating said modified iNKT cells with a CD1d ligand bound to CD1d in culture.
With respect to claim 13, Cheng teaches a method of activating iNKT cells in culture with a CD1d ligand bound to CD1d (p. 2756, Fig. 1, Materials & Methods, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of activating a modified iNKT cell by the CD1d ligand alpha-GalCer as taught by Yang and combine the step of activating said iNKT cells with a CD1d ligand bound to CD1d in culture as taught by Cheng with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Cheng because in culture binding allows the precise quantification of iNKT activation by alpha-GalCer/CD1d complex in a cell autonomous manner (p. 2756, Fig. 1, p. 2757, Results, 1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/10/2021 are acknowledged and have been addressed supra.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of van der Veken et al., (Cancer Res, 2006, 66:3331-3337, prior art of record) and Uldrich et al., (Nature Immunology, 2013, 14:1137-1147, prior art of record), as applied to claim 9, in further view of Birkholz et al., (Gene Therapy, 2009, 16:596-604).

As discussed previously, Yang et al. suggest a method for producing a CD3+ T cell expressing exogenous invariant TCRalpha and TCRbeta chains that undergo dimerization.
In regard to claims 10 and 20, although Yang et al. uses an RNA-based retroviral vector for introducing the polynucleotides encoding the invariant TCR genes, they are silent with respect to the use of a mRNA-based vector encoding the invariant TCR genes such that they are directly translated.
In regard to claims 10 and 20, Birkholz teaches a method of modifying human CD3 T cell comprising a mRNA-based vector encoding exogenous immunoreceptors that are directly translated (Abstract, Materials & Methods, p. 602).
st-3rd para. para.).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/10/2021 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.